Title: To George Washington from Oliver Wolcott, Jr., 28 October 1795
From: Wolcott, Oliver Jr.
To: Washington, George


          
            Treasury Department Octob. 28th ’95.
          
          The Secretary of the Treasury has the honor of transmitting to The President of the U. States an official Certificate of a settlement made at the Treasury, by which it appears that the United States are indebted to William Lindsay, Collector of Norfolk in the sum of Twenty dollars & thirteen Cents; being so much paid by him to James Hunter assignee of David M: Randolph, Marshal for the District of Virginia, for the storage of Gun powder seized with the Ship Unicorn in the year 1794.
          As there is no specific Fund provided by Law for discharging this demand, it appears to be expedient, if The President shall be pleased so to direct, that payment be made out of the Fund appropriated for defraying the Contingent Expenses of the Government of the United States. All which is most respectfully submitted.
          
            Olivr Wolcott Jr.Secy of the Treasy
          
        